DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	This application claims priority to U.S provisional Patent Applications No.  62/679,397, filed on 06/01/2018, and is hereby incorporated by references.


Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 11/27/2020. The submission is in compliance with the provisions of 37 CFR § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sato (US 2018/0218534A1) (hereinafter Sato).
	Regarding claim 1, Sato discloses a three-dimensional data encoding method of encoding (e.g. see Fig. 2, paragraphs 0050, 0071, 0074: CPU 20 for encoding images; paragraphs 0077, 0078) three-dimensional points obtained by a sensor (e.g. see abstract, Fig. 2, 4-9, paragraphs 0084, 0102), the three-dimensional encoding method comprising: 
	encoding local coordinate information indicating sets of local coordinates that are coordinates of the three-dimensional points and are dependent on a location of the sensor (e.g. see Figs. 5-6, paragraphs 0095-0097: the three-dimensional coordinates of the bridge 1 are acquired in a local coordinate system of the TOF camera 10; also see paragraphs 0102); and 
	generating an encoded bitstream including the local coordinate information encoded and global coordinate information indicating global coordinates that are coordinates of a reference point or at least one of the three-dimensional points and are independent from the location of the sensor (e.g. see Figs. 5-6, paragraphs 0015, 0086, 0096: the using the annex information (imaging position and imaging direction) of the distance images may be converting the distance images into a three-dimensional coordinates of a global coordinate system; also see paragraphs 0097-0099). 
Regarding claim 2, Sato discloses the three-dimensional data encoding method according to claim 1, wherein the global coordinate information indicates global coordinates of each of the three-dimensional points (e.g. see Figs. 5-6, paragraphs 0015, 0086, 0096: a three-dimensional coordinates of a global coordinate system; also see paragraphs 0097-0099). 
	Regarding claim 3, Sato discloses the three-dimensional data encoding method according to claim 1, wherein the global coordinate information indicates a single set of global coordinates associated with the three-dimensional points (e.g. see Figs. 5-6, paragraphs 0015, 0086, 0096: a three-dimensional coordinates of a global coordinate system; also see paragraphs 0097-0099). 
	Regarding claim 4, Sato discloses the three-dimensional data encoding method according to claim 1, wherein the global coordinate information indicates global coordinates of an origin of a system of the local coordinates (e.g. see Figs. 5-6, paragraphs 0015, 0086, 0096: a three-dimensional coordinates of a global coordinate system; also see paragraphs 0097-0099). 
	Regarding claim 5, Sato discloses the three-dimensional data encoding method according to claim 1, wherein the global coordinates are expressed by latitude, longitude, and altitude (e.g. see Fig. 2, paragraph 0076: latitude, longitude, and altitude; Figs. 5-6, paragraphs 0015, 0086, 0096: a three-dimensional coordinates of a global coordinate system; also see paragraphs 0097-0099). 
Regarding claim 6, Sato discloses the three-dimensional data encoding method according to claim 1, wherein the global coordinates are expressed by Cartesian coordinates (e.g. see paragraphs 0010, 0099; also see Figs. 5-6, paragraphs 0015, 0086, 0096). 
	Regarding claim 7, Sato discloses the three-dimensional data encoding method according to claim 1, wherein the encoded bitstream further includes information indicating whether the global coordinates are expressed by Cartesian coordinates (e.g. see paragraphs 0010, 0098, 0099; also see Figs. 5-6, paragraphs 0015, 0086, 0096). 
	Regarding claim 8, Sato discloses the three-dimensional data encoding method according to claim 1, wherein the encoded bitstream further includes information indicating a spatial reference of the global coordinates Figs. 5-6, paragraphs 0015, 0086, 0096: a three-dimensional coordinates of a global coordinate system; also see paragraphs 0097-0099). 
	Regarding claim 9, this claim is a three-dimensional data decoding method claim of an encoding method version as applied to claim 1 above, wherein the method performs the same limitations (e.g. decoding process performs the reverse processes of encoding) cited in claim 1, the rejections of which are incorporated herein. Furthermore, Sato discloses a CPU 20 for encoding/decoding images (Fig. 2, paragraphs 0050, 0071, 0074; also see paragraphs 0077, 0078).
Regarding claim 10, it contains the limitations of claims 2 and 9, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 11, it contains the limitations of claims 3 and 9, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 12, it contains the limitations of claims 4 and 9, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 13, it contains the limitations of claims 5 and 9, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 14, it contains the limitations of claims 6 and 9, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 15, it contains the limitations of claims 7 and 9, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 16, it contains the limitations of claims 8 and 9, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 17, this claim is a three-dimensional data encoding device claim of an encoding method version as applied to claim 1 above, wherein the device performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Furthermore, Sato discloses a CPU 20 and memory 19 for encoding/decoding images (Fig. 2, paragraphs 0050, 0071, 0074; also see paragraphs 0077, 0078).
Regarding claim 18, this claim is a three-dimensional data decoding device claim of an decoding method version as applied to claim 9 above, wherein the device performs the same limitations cited in claim 9, the rejections of which are incorporated herein. Furthermore, Sato discloses a CPU 20 and memory 19 for encoding/decoding images (Fig. 2, paragraphs 0050, 0071, 0074; also see paragraphs 0077, 0078).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486